Van Syckel, J.
(dissenting). Isabella Eastburn and her husband were sued upon a promissory note for $2,080, made by them to the order of Charles T. Cowenhoven, and endorsed by him to Daniel Vliet, the plaintiff.
The note was given for the accommodation of the payee, who received from Vliet the face value of the note less the discount.
No part of the money paid by Vliet was for the benefit of Mrs. Eastburn, but there was evidence tending to show that Cowenhoven paid her $80 for signing the note.
The question of the wife’s capacity to bind herself is involved in this case, and, therefore, we must lay out of view that the plaintiff is a bona fide holder for value, because he cannot hold the wife to any greater extent than she has capacity to contract.
Our statute gives a married woman the right to contract in th.e same manner and to the same extent as though she were unmarried, subject, however, to two provisos :
First. That nothing in said act shall enable such married woman to become an accommodation endorser, guarantor or surety, nor shall she be liable on any promise to pay the debt, or answer for the default or liability of any other person.
Second. That if on the faith of any endorsement, contract of guaranty or suretyship, promise to pay the debt, or to answer for the default or liability of any other person, any married woman obtains, directly or indirectly, any money, property or other thing of value for her own use, or for the use, benefit or advantage of her separate estate, she shall be liable thereon as though she were unmarried, anything herein contained to the contrary notwithstanding.
In this case the wife received a small sum of money—$80 —for signing a note for a large amount, and, therefore, possibly under a very strict and narrow construction of the language of the second proviso she might be held as if she were unmarried.
But that view of the statute is too contracted j it evidently deprives the wife of the protection which the law intended *651to throw around her, and fails to apply a cardinal rule for the interpretation of statutes, that you must regard the old law, the mischief and the remedy to discover the intention of the lawmaker.
The act of 1874 did not contain the second proviso above recited, that first appears in the act of 1895, under which this controversy has arisen.
Under the act of 1874 the wife was entirely without capacity to make an accommodation endorsement, or to become a surety or guarantor. Such was the policy and clear expression of the positive law.
The apprehended evil which led to the change of the act in 1895, by adding the second proviso, was that the wife might receive money for her own benefit without incurring any responsibility whatever by making her contract, and thereby commit a wrong.
The introduction of the second proviso into the act was, it may be, suggested by the discussion in the case of Hackettstown National Bank v. Ming, 7 Dick. Ch. Rep. 156.
Subject to the second proviso, however, the act of 1895 expressly incapacitates the wife to make an accommodation note or to become guarantor or surety.
The policy and intent of the law still clearly is to protect the wife from the danger of being imposed upon through the influence of her husband or any other person.
That protection is not intended to be withdrawn, but, on the contrary, is expressly retained.
She is made liable by the second proviso, not because she is the accommodation endorser or guarantor or surety, but only for the.reason that she receives a consideration for her contract.
It is the receiving of the consideration which binds her. To the extent that the sura she engages to pay exceeds the amount she receives for signing the note, the statute would be evaded and she would be deprived of its protection, if the contract is enforced against her as if she were unmanned.
The statute should receive a liberal construction, so that its *652manifest policy and purpose shall be effectuated and not defeated.
If, by the simple device of paying the wife $5 to join in a note as surety for $2,000, her incapacity to make such contract is removed, the statute is practically a dead letter. It may be confidently asserted that such was not the legislative intent.
In my judgment, the wife is liable only to the extent of the consideration she receives.
The case stands as if she had given her promissory note for $2,000, and had received from the payee only $100 for signing it.
In such case the amount of the consideration will measure the liability of the maker, and that should be the rule in this case.
No matter in what form the wife lends her name, whether as maker, endorser, surety or guarantor for another, to the extent that her contract is without consideration to herself or without benefit to her separate estate, her incompetency to execute it constitutes an insurmountable obstacle to recovery upon it. The judgment below should be reversed.